DETAILED ACTION
In response to the Amendments filed on July 4, 2022, claims 1, 21, 24, 25, 34, and 41-46 are amended; and claims 53-55 are newly added. Currently, claims 1, 2, 5, 8, 21, 24, 25, 34-46, and 53-55 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 16, 2019 are still required to correct the following as discussed during the Interview, see attached Interview Summary and Non-Final Rejection dated March 3, 2022 for additional details:
The key or legend for each of the graphs of Figs. 12B-14B should be positioned so as to not cover the graph;
The graphs should refer to “Carotid Pulse” and “CAP” consistently; 
The lines should be clearly identified, either via 1) labels such as that currently used for identifying the line for “ICP” or 2) with sufficient distinction of the different types of lines; and
The axes for the graphs for should be labeled. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification filed on July 4, 2022 are accepted.

Response to Arguments
With respect to the previous drawing objections, applicant’s response on pg. 8 is not sufficient to clarifying the previously noted issues. Therefore, the drawing objections are maintained, see also Interview Summary for additional details.

With respect to the previous objection to the specification, the amendment to the specification is considered sufficient to clarifying the previous informalities. Therefore, the previous objection to the specification is hereby withdrawn.

With respect to the previous objection and 35 U.S.C. 112 rejection to the claims, the amendments were not sufficient to clarifying all of the informalities and confusions. However, the remaining issues are addressed by the amendments presented in the Examiner’s Amendments below.  Therefore, the objection and 35 U.S.C. 112 rejection to the claims are hereby withdrawn.

Applicant's arguments on pgs. 9-13 filed July 4, 2022 with respect to the amended claims have been fully considered and are persuasive, see below for additional details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on August 26, 2022.

The application has been amended as follows: 
Claims 1, 2, 5, 21, 24, 25, 34-36, 38, 40-46, 54, and 55 are amended as follows:
1. (Currently Amended) A method for increasing cerebral perfusion in a patient by repeatedly modifying a volume of a volume adaptor introduced into a cranial volume of said patient, said method comprising: 
estimating a timing 
shrinking the volume of said volume adaptor to a decreased volume state in synchronization to said estimated timing of said systolic cerebral blood inflow, to an amount sufficient to decrease an intracranial pressure in said cranial volume, such that a flow of said systolic cerebral blood inflow is increased; and 
increasing the volume of said volume adapter to an increased volume state relative to said decreased volume state, wherein the volume at the increased volume state is more than 20% higher than a volume at said decreased volume state over less than 30% of said cerebral blood flow cycle; 
wherein said increasing is performed at a delay after said shrinking is completed and is during an estimated or measured time of a diastole of said cerebral blood flow cycle, said delay allowing inflow of cerebral blood during the diastole with reduced resistance.
2. (Currently Amended) The method according to claim 1, further comprising estimating in said cardiac activity of said patient a timing of a cerebral blood outflow, and wherein said increasing is performed in synchronization to said estimated timing of said cerebral blood outflow, thereby increasing the intracranial pressure in said cranial volume, such that 
5. (Currently Amended) The method according to claim 1, wherein said increasing is performed less than 1/3 of said cerebral blood flow cycle before said shrinking is performed.
21. (Currently Amended) A method for increasing cerebral perfusion in a patient by repeatedly modifying a volume of a volume adaptor introduced into a cerebral ventricle of said patient, over several cranial pressure cycles, said method comprising: 
estimating a timing of a cerebral blood outflow in a cardiac activity of said patient; 
expanding the volume of said volume adaptor in synchronization to said estimated timing of said cerebral blood outflow, to an amount sufficient to increase an intracranial pressure in said cerebral ventricle, such that a flow of said cerebral blood outflow is increased, wherein said expanding occurs over less than 30% of a cerebral blood flow cycle 
wherein said expanding is performed at a delay after the end of a measured or estimated systole of said cerebral blood flow and starts after the beginning of an estimated or measured time of a diastole of said cerebral blood flow cycle, said delay allowing inflow of cerebral blood during the diastole with reduced resistance otherwise caused by said expanding.
24. (Currently Amended) The method according to claim 21, wherein said expanding is performed in a first 60% of [[a]] the diastole of said cerebral blood flow cycle.
25. (Currently Amended) The method according to claim 21, wherein said expanding is performed in a last 37% of [[a]] the diastole of said cerebral blood flow cycle.
34. (Currently Amended) A system for increasing cerebral perfusion in a brain of a patient, comprising: 
a volume adaptor having an expandable compartment sized and shaped to be introduced into a skull of the patient, said volume adaptor operable by switching between a shrunk state sized to significantly decrease intracranial pressure and an expanded state sized to significantly increase intracranial pressure; 
at least one sensor for measuring a physiologic output of said patient; and 
a processor in operating communication with said volume adaptor, and having instructions, executed by said processor, for: 
(i) predicting, according to said physiologic input, a timing of at least one of a cerebral blood inflow and a cerebral diastole; 
(ii) switching said volume adaptor into said shrunk state in synchronization with said timing of the cerebral blood inflow;
(iii) maintaining said volume adaptor in said expanded state for less than 30% of a duration of a cardiac cycle; and 
(iv) maintaining said volume adaptor in said shrunk state [[in]] during a delay period including at least part of said cerebral diastole, 
wherein said processor is configured to apply said switching for at least 100 cardiac cycles out of 1000 consecutive cardiac cycles.
35. (Currently Amended) The system according to claim 34, wherein said processor further comprises instructions for predicting, according to said physiologic input, a timing of a cerebral blood outflow and switching said volume adaptor into said expanded state in synchronization with said timing of [[a]] the cerebral outflow.
36. (Currently Amended) The system according to claim 34, comprising a pump operative to switch said volume adaptor from [[a]] said shrunk state to [[an]] said expanded state in less than 50 
38. (Currently Amended) The system according to claim [[34]] 36, wherein said processor further comprises instructions for controlling an external ventricular drain in conjunction with activating said pump to provide said switching.
40. (Currently Amended) The system according to claim [[34]] 36, further comprising a physiological sensor and wherein said processor further comprises instructions to adjust at least one operating parameter of said pump and/or at least one timing parameter in response to an input from said physiological sensor.
41. (Currently Amended) The system according to claim 40, wherein the processor further comprises instructions [[to]] for continuously adjusting a set of operating parameters of the system in response to patient physiological response.
42. (Currently Amended) The system according to claim 40, wherein the at least one timing parameter comprises a portion of said delay period and wherein the at least one operating parameter of the pump comprises a volume of expansion.
44. (Currently Amended) The system according to claim 34, wherein said processor further comprises instructions [[to]] for gradually expanding said volume adaptor to a first expanded state at times when pressure in said brain is lower.
45. (Currently Amended) The system according to claim 34, wherein controller said processor further comprises instructions [[to]] for automatically identifying [[an]] a set of initial operation 
46. (Currently Amended) The system according to claim 34, wherein said processor further comprises instructions [[to]] for automatically generating a pressure volume curve for determining compliance of said brain.
54. (Currently Amended) The method according to claim 1, wherein said increasing comprises increasing the volume of said volume adapter to increase less than a threshold ICP.
55. (Currently Amended) The method according to claim 1, wherein said shrinking is completed before 10 milliseconds after the systole of the cerebral blood flow cycle starts.

Allowable Subject Matter
Claims 1, 2, 5, 8, 21, 24, 25, 34-46, and 53-55, as presented in the above Examiner’s Amendments of the Amendments filed on July 4, 2022, are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose the methods for increasing cerebral perfusion in a patient comprising the claimed steps for modifying the volume of the volume adaptor as required by respective claims 1 and 21; and the system comprising a volume adaptor, at least one sensor, and a processor comprising instructions, executed by the processor, for predicting, switching, and maintaining as required by claim 34.
The closest prior art of record is Luciano (US Pub. No. 2011/0004158 A1), Pranevicius (US Pub. No. 2010/0318114 A1), Luciano (US Pub. No. 2009/0177279 A1), Anile (US Pub. No. 2015/0005800 A1), and Garabedian (US Pub. No. 2006/0129203 A1).
Regarding claims 1, 21, and 34, the closest prior art does not disclose the specifics of the timing of how the volume of the volume adapter is increased or decreased in the methods or the system as required by the amended claims. In particular, similar to Luciano, Pranevicius and Anile also does not disclose the delay as required. See applicant’s arguments on pg. 9-12 with regards to Luciano for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783